Exhibit 10.2

COST REIMBURSEMENT AGREEMENT

This Cost Reimbursement Agreement (this “Agreement”) dated as of the 9th day of
July, 2019 is made by and among each of Nuveen Global Cities REIT, Inc., a
Maryland corporation (the “Company”), Nuveen Securities, LLC, a Delaware limited
liability company (the “Dealer Manager”) (collectively, the “Issuer Entities”),
and American Enterprise Investment Services Inc. (“AEIS”). Capitalized terms
used herein but not otherwise defined shall have the meaning ascribed to such
terms in the Selected Dealer Agreement (as defined below).

WHEREAS, the Company has registered for public sale, shares of its common stock
(the “Common Stock”), $0.01 par value per share (the “Offering”), to be issued
and sold for a maximum aggregate purchase price of $5,000,000,000;

WHEREAS, the Issuer Entities and Ameriprise Financial Services, Inc.
(“Ameriprise”) have entered into a Selected Dealer Agreement dated July 9, 2019
(the “Selected Dealer Agreement”) that sets forth the understandings and
agreements whereby Ameriprise will offer and sell, on a best efforts basis, for
the account of the Company, Class T and Class I shares (collectively, the
“Shares”) of Common Stock registered pursuant to the Registration Statement and
Prospectus for the Offering, filed with the Securities and Exchange Commission
(the “Commission”), as the same may be amended or supplemented from time to time
(the “Offering Documents”);

WHEREAS, AEIS is an affiliate of Ameriprise and currently provides clearing and
related services solely and exclusively for Ameriprise; and

WHEREAS, the Dealer Manager and AEIS are parties to that certain Alternative
Investment Product Networking Services Agreement, dated July 9, 2019 as amended
(the “AIP Networking Agreement”), pursuant to which the broker-controlled
accounts of Ameriprise’s customers that invest in the Company will be custodied
and serviced.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Issuer Entities and AEIS agree as follows:

 

  1.    Cost

Reimbursement Services

AEIS will perform, for the benefit of Ameriprise clients related to the sale of
Shares, certain services, including but not limited to administration and
shareholder servicing support and product due diligence, training and education
and other support related functions (the “Cost Reimbursement Services”). AEIS
will not perform any distribution services in connection with the offer and sale
of Shares to any potential investor, as such services will be performed solely
by Ameriprise and will be governed by the Selected Dealer Agreement.

 

  2.    Payment

Amounts

In consideration of the Cost Reimbursement Services to be provided by AEIS:

(a)    The Dealer Manager shall (i) re-allow directly to AEIS a Dealer Manager
Fee (defined in Section 3(a)) and (ii) pay or cause to be paid directly to AEIS
the Annual Cost Reimbursement Fee (defined in Section 3(a)) (the Annual Cost
Reimbursement Fee and the Dealer Manager Fee are collectively the “Fee”).

(b)    The Dealer Manager or its affiliates will pay AEIS a one-time payment of
up to $25,000 in the aggregate for the start-up operational costs (“Set-up
Expenses”) associated with offering a new product to Ameriprise clients,
including but not limited to, due diligence expenses.

 

1



--------------------------------------------------------------------------------

(c)    The Dealer Manager or its affiliates will reimburse AEIS for reasonable
expenses arising from the performance of services related to but separate from
the services contemplated by this Agreement, including but not limited to
technology services, operational reporting, or technology or operational
expenses deriving from particular issues presented by the Company (e.g.,
expenses related to series mergers or reorganizations); provided, however, that
the Dealer Manager and AEIS will agree in writing to the expenses to be
reimbursed prior to AEIS incurring any such expenses. Such payments will be
separate from the Fee and Set-up Expenses, and will be paid through the process
set forth below.

(d)    The Dealer Manager or its affiliates will pay AEIS the reasonable costs
AEIS incurs when responding to or complying with any audit, report, examination,
inspection or compliance review requested by the Dealer Manager or the Company
and any information or document request and any other request by the Dealer
Manager or the Company that is not otherwise specifically addressed in this
Agreement or any other agreement between AEIS and the Dealer Manager or the
Company. The Dealer Manager and AEIS will agree in writing to the expenses to be
reimbursed prior to AEIS incurring any such expenses.

(e)    The payments pursuant to this Agreement shall be paid directly to AEIS
pursuant to the terms of Section 3 below. For the avoidance of doubt, the Issuer
Entities acknowledge and agree that such payment shall not be paid to Ameriprise
as a ‘pass-through’ for payment to AEIS.

 

3.

Payment Process

(a)    At the time of sale, the Dealer Manager shall reallow to AEIS all of the
dealer manager fees paid to the Dealer Manager with respect to Class T Shares
sold by Ameriprise in an amount equal to 1.5% of the “transaction price” (as
described in the Company’s prospectus) of each such Class T Share (except for
Class T Shares sold pursuant to the DRIP) (the “Dealer Manager Fee”). In
addition, the Dealer Manager shall pay to AEIS a fee of 0.20% of the NAV of each
Class T Share sold by Ameriprise (except for Class T Shares sold pursuant to the
DRIP) (the “Annual Cost Reimbursement Fee”) each year for the five-year period
following the sale of such Class T Shares by Ameriprise. Notwithstanding the
foregoing, the Dealer Manager will not pay AEIS the Fee if the aggregate
underwriting compensation to be paid to all parties in connection with the
Offering exceeds the limitations prescribed by FINRA. The Dealer Manager shall
not pay the Fee to AEIS with respect to Class I Shares sold by Ameriprise. If
the Class T Shares sold by Ameriprise giving rise to the Annual Cost
Reimbursement Fee are repurchased by the Company or transferred to a
broker-dealer not affiliated with Ameriprise, the Annual Cost Reimbursement Fee
shall immediately cease.

(b)    Pursuant to Section 2(a), the Dealer Manager will pay the Fee to AEIS by
wire payment according to the wire instructions set forth immediately below. The
Dealer Manager shall pay AEIS the Fee within thirty (30) calendar days of the
end of the calendar quarter in which the Fee was incurred.

American Enterprise Investment Services Inc.

Wells Fargo of Minneapolis

ABA: 121000248

Account: 0001064022

(c)    With respect to the payments described in Sections 2(b), (c) and (d) of
this Agreement, AEIS shall calculate the payments to be invoiced by AEIS. In the
case of payments described in Sections 2(b), (c) and (d), agreed to in advance,
AEIS will prepare and send the Dealer Manager an invoice setting forth the
amount due to AEIS under Sections 2(b), (c) and (d) of this Agreement, and the
Dealer Manager

 

2



--------------------------------------------------------------------------------

or its affiliates shall pay AEIS such fees within thirty (30) calendar days of
the last day of the month being invoiced. Each invoice and document related to
payment of the fees will appropriately specify the fees payable or being paid.

(d)    The parties acknowledge and agree that the total compensation paid to
Ameriprise and AEIS in connection with the Offering pursuant to the Selected
Dealer Agreement and the Cost Reimbursement Agreement shall not exceed the
limitations prescribed by FINRA, including the 10% limitation prescribed by
FINRA Rule 2310 on compensation of participating broker dealers (the “FINRA 10%
Limitation”), which is calculated with respect to the gross proceeds from sales
of Shares by Ameriprise (except for Shares sold pursuant to the DRIP). The
Company and the Dealer Manager agree to monitor the payment of all fees and
expense reimbursements to assure that FINRA limitations are not exceeded. The
Dealer Manager agrees to use its commercially reasonable efforts to limit
underwriting compensation other than the Selling Commissions, dealer manager
fees and the Stockholder Servicing Fees described in the Prospectus to an amount
that is designed to prevent total underwriting compensation paid in connection
with the Offering, when measured a or following the completion of the Offering,
from reaching the FINRA 10% Limitation prior to the date that the FINRA 10%
Limitation has been reached with respect to all Class T Shares sold by
Ameriprise; provided, however, that nothing in this Section 3(d) shall negate
the Company’s ability to cease paying Stockholder Servicing Fees with respect to
each Class T Share sold by Ameriprise upon certain events as described in
Section 3(e) of the Selected Dealer Agreement. Accordingly, if at any time the
Company or the Dealer Manager determines in good faith that any payment to AEIS
pursuant to this Cost Reimbursement Agreement could result in a violation of the
applicable FINRA regulations, the Company or the Dealer Manager shall promptly
notify AEIS, and the Company, the Dealer Manager and AEIS agree to cooperate
with each other to implement such measures as they determine are necessary to
ensure continued compliance with applicable FINRA regulations. For the avoidance
of doubt, if the Company or the Dealer Manager determines in good faith that any
payment to AEIS pursuant to this Cost Reimbursement Agreement could result in a
violation of the applicable FINRA regulations and there is a dispute as to
whether AEIS will return such payment to the Company or the Dealer Manager in
order to ensure continued compliance with applicable FINRA regulations, then
AEIS agrees that AEIS shall return such payment or payments necessary to ensure
continued compliance with applicable FINRA regulations. However, nothing in this
Amendment shall relieve AEIS and the Dealer Manager of their obligations to
comply with FINRA Rule 2310.

(e)    No payment of the Fee shall be made in respect to subscriptions for
Class T Shares which are rejected by the Company. AEIS agrees that the Dealer
Manager’s liability for the Dealer Manager Fee is limited solely to the amount
of the Dealer Manager Fees received by the Dealer Manager from the Company, and
AEIS hereby waives any and all rights to receive payment of the Dealer Manager
Fee until such time as the Dealer Manager has received from the Company the
Dealer Manager Fee.

 

4.

Term and Termination

This Agreement will automatically terminate upon termination of the Selected
Dealer Agreement.

 

5.

Disclosure

The Issuer Entities agree to keep current all disclosures in the Company’s
Offering Documents regarding the payment of the compensation payable to AEIS
hereunder, as may be required by applicable federal and state laws, regulations
and rules and the rules of any applicable self-regulatory organization (“SRO”),
including but not limited to FINRA.

 

3



--------------------------------------------------------------------------------

6.

Representations, Warranties and Covenants

(a)    Each of the Issuer Entities, jointly and severally represents, warrants
and covenants to AEIS and AEIS represents, warrants and covenants to the Issuer
Entities that: (i) it is duly organized, validly existing and in good standing
under the laws of the state of its formation; (ii) the execution, delivery and
performance of this Agreement by such party have been duly authorized, do not
violate its charter, by-laws or similar governing instruments or applicable law
and do not, and with the passage of time will not, conflict with or constitute a
breach under any other agreement, judgment or instrument to which it is a party
or by which it is bound; (iii) this Agreement is the legal, valid and binding
obligation of such party, enforceable against such party in accordance with its
terms; (iv) it will comply with all applicable federal and state laws,
regulations and rules and the rules of any applicable SRO, including but not
limited to, FINRA rules and interpretations governing cash and non-cash
compensation; and (v) it will comply with applicable AEIS policies governing
cost reimbursement, current copies of which are available to the Issuer Entities
from AEIS upon request.

(b)    Each of the Issuer Entities, jointly and severally, makes the
representations, warranties and covenants in Section 2(ii) of the Selected
Dealer Agreement for AEIS’s benefit to the same extent and on the same terms and
conditions as the Issuer Entities have made such representations, warranties and
covenants for Ameriprise’s benefit pursuant to Section 2(ii) of the Selected
Dealer Agreement.

(c)    AEIS is a corporation duly organized and existing and in good standing
under the laws of the state of Minnesota.

(d)    AEIS is empowered under applicable laws and by AEIS’s organizational
documents to enter into this Agreement and perform all activities and services
of AEIS provided for herein and that there are no impediments, prior or
existing, or regulatory, self-regulatory, administrative, civil or criminal
matters affecting AEIS’s ability to perform under this Agreement. The execution,
delivery, and performance of this Agreement; the incurrence of the obligations
set forth herein; and the consummation of the services contemplated herein, will
not constitute a breach of, or default under, any agreement or instrument by
which AEIS is bound, or to which any of its assets are subject, or any order,
rule, or regulation applicable to it of any court, governmental body, or
administrative agency having jurisdiction over it. All requisite actions have
been taken to authorize AEIS to enter into and perform this Agreement.

(e)    AEIS’s acceptance of this Agreement constitutes a representation that
AEIS is a properly registered or licensed broker-dealer, duly authorized to
perform the Cost Reimbursement Services under federal and state securities laws
and regulations, and foreign laws, if applicable, and in all states or
jurisdictions, and that it is a member in good standing of FINRA. This Agreement
shall automatically terminate if AEIS ceases to be a member in good standing of
FINRA. AEIS agrees to notify the Dealer Manager and the Company immediately if
AEIS ceases to be a member in good standing of FINRA. AEIS also hereby agrees to
abide by the Rules of FINRA.

(f)    AEIS agrees to comply with all the applicable requirements imposed upon
it under (i) the Securities Act, the Exchange Act and the rules and regulations
of the Commission promulgated under both such acts, (ii) all applicable state
securities laws and regulations as from time to time in effect, (iii) any other
state, federal, foreign and other laws and regulations applicable to the
activities of AEIS pursuant to this Agreement and (iv) this Agreement and the
Prospectus as amended and supplemented. Notwithstanding the termination of this
Agreement or the payment of any amount to AEIS, AEIS agrees to pay AEIS’s
proportionate share of any claim, demand or liability asserted against AEIS and
the other selected dealers on the basis that such selected dealers or any of
them constitute an association, unincorporated business or other separate
entity, including in each case such selected dealer’s proportionate share of any
expenses incurred in defending against any such claim, demand or liability.

 

4



--------------------------------------------------------------------------------

7.

Indemnification

(a)    Each Issuer Entity, jointly and severally, agrees to indemnify, defend
and hold harmless AEIS and each other person, if any who controls AEIS within
the meaning of Section 15 of the Securities Act, and any of their respective
officers, directors, employees and agents, to the same extent and on the same
terms and conditions that such Issuer Entity is required, pursuant to
Section 8(a) of the Selected Dealer Agreement to indemnify Ameriprise.

(b)    AEIS agrees to indemnify, defend and hold harmless each Issuer Entity,
each of their directors and trustees, those of its officers who have signed the
Registration Statement and each other person, if any, who controls an Issuer
Entity within the meaning of Section 15 of the Securities Act to the same extent
and on the same terms and conditions that Ameriprise is required to indemnify
such persons pursuant to Section 8(b) of the Selected Dealer Agreement.

 

8.

Limitation of Liability

IN NO EVENT WILL ANY PARTY BE LIABLE TO ANY OTHER PARTY OR ANY THIRD PARTY FOR
ANY CONSEQUENTIAL, INCIDENTAL, SPECIAL OR INDIRECT DAMAGES (INCLUDING BUT NOT
LIMITED TO LOST PROFITS), EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH LOSSES.

 

9.

No Third-Party Beneficiaries

The parties do not intend to create any third-party beneficiaries to this
Agreement.

 

10.

Arbitration

Any dispute by the parties regarding this Agreement shall be arbitrated in
accordance with the rules and regulations of FINRA. In the event of any dispute
between the parties, AEIS and the Issuer Entities will continue to perform their
respective obligations under this Agreement in good faith during the resolution
of such dispute unless and until this Agreement is terminated in accordance with
the provisions hereof.

 

11.

No Agency, Joint Venture or Partnership

For purposes of this Agreement, AEIS and its agents and delegates, if any, have
no authority to act as agent for the Issuer Entities in any matter or in any
respect. ·This Agreement does not establish a joint venture or partnership
between or among AEIS and the Issuer Entities.

 

12.

Survival

The respective rights and obligations of the parties hereunder, including but
not limited to those under Sections 3, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15,
16, 17, 18 and 19 will indefinitely survive the termination of this Agreement to
the extent necessary to preserve the intended rights and obligations of the
parties.

 

13.

Notices

Any notice, request, demand, approval or other communication required or
permitted herein will be in writing addressed as set forth immediately below
with respect to each party, or to such other address subsequently specified by a
party in writing, and will be deemed given on the date sent if delivered

 

5



--------------------------------------------------------------------------------

personally or on the next day after it is sent if sent via overnight delivery by
Federal Express or similar delivery service, or on the third day after it is
sent via registered mail with the U.S. Postal Service:

If to the Company:

Nuveen Global Cities REIT, Inc.

730 Third Avenue, 3rd Floor

New York, NY 10017

Attention: President

If to the Dealer Manager:

Nuveen Securities, LLC

Attn: Shanita Smith

333 W. Wacker Drive

Chicago, IL 60606

Email: shanita.smith@nuveen.com

With a copy to:

Nuveen Securities, LLC

Attn: Keith Jones

100 Park Avenue

New York, NY 10017

Email: keith.jones@nuveen.com

With an additional copy to:

Legal Counsel

100 Park Avenue

New York, NY 10017

If to AEIS or Ameriprise:

American Enterprise Investment Services Inc.

10749 Ameriprise Financial Center Minneapolis, MN 55474

Attention: Frank McCarthy

Senior Vice President and General Manager

 

14.

Use and Disclosure of Confidential Information

Notwithstanding anything to the contrary contained in this Agreement, and in
addition to and not in lieu of other provisions in this Agreement:

(a)    ”Confidential Information” includes, but is not limited to, all
proprietary and confidential information of any party to this Agreement, and
their respective subsidiaries, affiliates, and licensees, including without
limitation all information regarding the business and affairs of such entities,
all information regarding such entities’ customers and the customers of their
subsidiaries, affiliates, or licensees; the accounts, account numbers, names,
addresses, social security numbers or any other personal identifier of such
customers; and any information derived therefrom. Confidential Information will
not include information which is (i) in or becomes part of the public domain,
except when such information is in the public domain due to disclosure by any
party that violates the terms of this Agreement, (ii) demonstrably known to any
party to this Agreement prior to the date of this Agreement, is permitted to be
used without restriction and is not under any confidentiality obligation
applicable to the information, (iii) independently developed by a party to this
Agreement in the ordinary course of business without reference to or reliance
upon any Confidential Information furnished by any party to this Agreement, or
(iv) rightfully and lawfully obtained by any party to this Agreement or from any
third party other than any party to this Agreement without restriction and
without breach of this Agreement.

 

6



--------------------------------------------------------------------------------

(b)    Each party agrees that it may not use or disclose Confidential
Information for any purpose other than to carry out the purpose for which
Confidential Information was provided to it as set forth in this Agreement
and/or as may otherwise be required or compelled by applicable law, regulation
or court order, and agrees to cause its respective parent company, subsidiaries
and affiliates, and consultants or other entities, including its directors,
officers, employees and designated agents, representatives or any other party
retained for purposes specifically and solely related to the use or evaluation
of Confidential Information as provided for in this Section 14
(“Representatives”) to limit the use and disclosure of Confidential Information
to that purpose. If any party or any of its respective Representatives is
required or compelled by applicable law, regulation, court order, decree,
subpoena or other validly issued judicial or administrative process to disclose
Confidential Information, such party shall use commercially reasonable efforts
to notify the appropriate party of such requirement prior to making the
disclosure. Notwithstanding the foregoing, the parties hereto acknowledge and
agree that stockholder information, including information regarding stockholders
who are customers of Ameriprise, provided to the Issuer Entities may be retained
and used by the Issuer Entities in accordance with applicable law.

(c)    Each party agrees to implement reasonable measures designed (i) to assure
the security and confidentiality of Confidential Information; (ii) to protect
Confidential Information against any anticipated threats or hazards to the
security or integrity of such information; (iii) to protect against unauthorized
access to, or use of, Confidential Information that could result in substantial
harm or inconvenience to any customer; (iv) to protect against unauthorized
disclosure of non-public personal information to unaffiliated third parties; and
(v) to otherwise ensure its compliance with all applicable domestic, foreign and
local laws and regulations (including, but not limited to, the
Gramm-Leach-Bliley Act, Regulation S-P and Massachusetts 201 C.M.R. sections
17.00-17.04, as applicable ) and any other legal, regulatory or SRO
requirements. Each party further agrees to cause all of its respective
Representatives or any other party to whom it may provide access to or disclose
Confidential Information to implement appropriate measures designed to meet the
objectives set forth in this paragraph. Each party agrees that if there is a
breach or threatened breach of the provisions of this Section 14, the other
parties may have no adequate remedy in money or damages and accordingly shall be
entitled to seek injunctive relief and any other appropriate equitable remedies
for any such breach without proof of actual injury. Each party further agrees
that it shall not oppose the granting of such relief and that it shall not seek,
and agrees to waive any requirement for, the posting of any bond in connection
therewith. Such remedies shall not be deemed to be the exclusive remedies for
any breaches of the provisions of this Section 14 by a party or its respective
representatives, and shall be in addition to all other remedies available at law
or in equity.

(d)    Upon a party’s request, the other parties shall promptly return to the
requesting party any Confidential Information (and any copies, extracts, and
summaries thereof) of which it is in possession, or, with the requesting party’s
written consent, shall promptly destroy, in a manner satisfactory to the
requesting party, such materials (and any copies, extracts, and summaries
thereof) and shall further provide the requesting party with written
confirmation of same; provided, that, each of the other parties shall be
permitted to (i) retain all or any portion of the Confidential Information, in
accordance with the confidentiality obligations specified in this Section 14, to
the extent required by applicable law or regulatory authority; and (ii) retain
or use any such Confidential Information in connection with investigating or
defending itself against allegations or claims made or threatened by regulatory
authorities under applicable securities laws if reasonably necessary; provided
that, promptly upon receiving any such demand or request and, to the extent it
may legally do so, such receiving party advises the disclosing party of such
demand or request prior to making such disclosure.

 

7



--------------------------------------------------------------------------------

15.

Governing Law; Jurisdiction and Venue

Regardless of the place of its physical execution or performance, the provisions
of this Agreement will in all respects be construed according to, and the rights
and liabilities of the parties hereto will in all respects be governed by, the
substantive laws of New York without regard to and exclusive of New York’s
conflict of laws rules.

 

16.

Partial Invalidity

The invalidity of any provision of this Agreement will not impair or affect the
validity of the remaining portions hereof, and this Agreement will be construed
as if such invalid provision had not been included herein.

 

17.

Entire Agreement

This Agreement, including the Recitals which are hereby incorporated into the
Agreement express the entire understanding of the parties hereto with respect to
the provision by AEIS of the Cost Reimbursement Services and the payment of the
compensation hereunder to AEIS, and it supersedes and replaces any and all
former agreements, understandings, letters of intent, representations or
warranties relating to such subject matter, and contains all of the terms,
conditions, understandings, representations, warranties, and promises of the
parties hereto in connection therewith. For the avoidance of doubt, the AIP
Networking Agreement shall continue in full force and effect.

 

18.

Assignment

This Agreement cannot be assigned by any party except by mutual written consent
and except that this Agreement may be assigned without prior written consent
(but upon written notice) by any party to any company: (a) that acquires all or
substantially all of that party’s assets, or into which the party is merged or
otherwise reorganized or (b) that controls, is controlled by or is under common
control with such party. This Agreement shall inure to the benefit of and be
binding upon the parties and their respective permitted successors and assigns.

 

19.

Amendment, Waiver and Modification

No modification, alteration or amendment of this Agreement will be valid or
binding unless in writing and signed by all parties. No waiver of any term or
condition of this Agreement will be construed as a waiver of any other term or
condition; nor will any waiver of any default or breach under this Agreement be
construed as a waiver of any other default or breach. No waiver will be binding
unless in writing and signed by the party waiving the term, condition, default
or breach. Any failure or delay by any party to enforce any of its rights under
this Agreement will not be deemed a continuing waiver or modification hereof and
said party, within the time provided by law, may commence appropriate legal
proceedings to enforce any or all of such rights.

 

20.

Construction

Each party has cooperated in the drafting and preparation of this Agreement,
which will not be construed against any party on the basis that the party was
the drafter.

 

8



--------------------------------------------------------------------------------

21.

Counterparts

This Agreement may be executed manually or by facsimile transmission signature
in any number of counterparts. Each of such counterparts will for all purposes
be deemed an original, and all such counterparts will together constitute but
one and the same instrument.

[Remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereto executed this Cost Reimbursement
Agreement as of the date first above written.

 

NUVEEN GLOBAL CITIES REIT, INC. By:  

/s/ Keith A. Jones

Name:   Keith A. Jones Title:   Executive Officer NUVEEN SECURITIES, LLC By:  

/s/ Keith A. Jones

Name:   Keith A. Jones Title:   Senior Managing Director

 

AMERICAN ENTERPRISE INVESTMENT SERVICES INC.

By:  

/s/ Frank McCarthy

Name:   Frank McCarthy Title:   Senior Vice President and General Manager

 

10